Case 3:19-cv-00054-NKM-JCH Document 156 Filed 07/21/21 Page 1 of 1 Pageid#: 1438




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF VIRGINIA
                               CHARLOTTESVILLE DIVISION



    KIERAN RAVI BHATTACHARYA,                          CASE NO. 3:19-cv-00054

                                          Plaintiff,
                          v.                           ORDER

    JAMES B. MURRAY, JR., et al.,
                                                       JUDGE NORMAN K. MOON
                                       Defendants.

         Plaintiff Kieran Ravi Bhattacharya moves for leave to file a second amended complaint.

  Dkt. 149. Pursuant to 28 U.S.C. § 636(b)(1)(B), the Court refers this motion to U.S. Magistrate

  Judge Joel C. Hoppe for a Report & Recommendation, and to conduct any proceedings in aid

  thereof.

         It is so ORDERED.

         The Clerk of Court is directed to send this Order to all counsel of record.

         ENTERED this ______
                       21st day of July, 2021.
